DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/9/2022 has been entered. Claims 1-5, 7-10, 12-19, and 21-23 remain pending in this application. Claims 8-10 and 12-19 are withdrawn.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Ralph does not teach the newly amended limitation that the connective structure is connected to the prosthesis at the first and second attachment locations when the interface structure is subject to tension and when the interface structure is not subject to tension, the examiner disagrees. In paragraph 0118, Ralph discloses that a simple fastener (e.g., a screw, plug, dowel or rivet) can be used to secure the circumferential extent of the wave washer (connective structure) to a circular recess or flat surface of an inwardly facing surface of a plate (prosthesis) so that the wave washer (connective structure) can still compress and decompress, but cannot rotate with respect to the plate (prosthesis) to which it is attached. Therefore, Ralph meets the limitation that the connective structure is connected to the prosthesis when in tension and not in tension, as claimed by applicant.
With regard to applicant’s argument that Ralph fails to disclose the newly amended limitation that a length of the interface surface structure along a first direction parallel to the central longitudinal axis that is less than a length of the prosthesis along the first direction, the examiner disagrees. At least the mesh portion (106b) of the interface structure (combination of top plate; 100b and mesh; 106b) has a length that is less than a length of the prosthesis (bottom plate; 100b) and therefore meets this limitation as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 203/0014112 A1 to Ralph et al. (Ralph).
Regarding at least claim 1
Ralph teaches an artificial disc having a pair of opposing plates for seating against opposing vertebral bone surfaces, separated by a wave washer (abstract).
[AltContent: textbox (1st end)][AltContent: textbox (1st location)][AltContent: textbox (2nd end)][AltContent: textbox (2nd location)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    248
    352
    media_image1.png
    Greyscale

 Ralph meets the limitations of a prosthetic bone implant comprising: a prosthesis (bottom plate; 100b); and a tissue attachment structure connected to the prosthesis, the tissue attachment structure comprising: a connective structure (200a) having a longitudinal dimension extending from a first end to a second end opposite the first end (see annotated fig. 5.1 above), the first and second ends of the connective structure being connected to first and second attachment locations on the prosthesis, respectively, and at least part of the connective structure being separate from the prosthesis in between the first and second ends (as shown in fig. 5.1 above), at least a portion of the connective structure being continuous between the first end and the second end (as shown in fig. 5.1 above), wherein the first and second attachment locations are immovable on a surface of the prosthesis (it is noted that the attachment locations are necessarily immovable on a surface of the prosthesis since they are part of the surface of the prosthesis, itself); and an interface structure (combination of top plate; 100b and mesh; 106b) connected to the connective structure at a first location on the interface structure and at a second location on the interface structure separate from the first location (see annotated fig. 5.1 above), the interface structure being positioned on a single side of a first plane coextensive with a central longitudinal axis of the connective structure along the longitudinal dimension (as shown in fig. 5.1 above), the interface structure configured for attachment of tissue thereto (paragraph 0089 of Ralph discloses that the plate; 100b comprises a mesh;106b attached to the exterior surface; 108b which provides an osteoconductive surface through which the bone may ultimately grow), wherein a length (particularly the length of mesh; 106b) of the interface structure (combination of top plate; 100b and mesh; 106b) along a first direction parallel to the central longitudinal axis is less than a length of the prosthesis (bottom plate; 100b) along the first direction (as shown in fig. 5.1, for example), wherein the connective structure changes in shape when the interface structure is subject to tension (paragraph 0020 of Ralph discloses that the connective structure; 200b is a wave washer which is one of the strongest configurations for a spring and is highly suitable for use as a force restoring providing subassembly for use in an intervertebral spacer element that must endure considerable cyclical loading in an active human adult and paragraph 0021 discloses that the wave washer permits lateral bending and flexion and extension bending of the plates relative to parallel), wherein the first and second ends of the connective structure are separate from the first and second locations on the interface structure (see annotated fig. 5.1 above), and wherein the connective structure is connected to the prosthesis at the first and second attachment locations when the interface structure is subject to tension and when the interface structure is not subject to tension (paragraph 0118, Ralph discloses that a simple fastener (e.g., a screw, plug, dowel or rivet) can be used to secure the circumferential extent of the wave washer (connective structure) to a circular recess or flat surface of an inwardly facing surface of a plate (prosthesis) so that the wave washer (connective structure) can still compress and decompress, but cannot rotate with respect to the plate (prosthesis) to which it is attached; shown in fig. 5.2).
Regarding at least claim 2
[AltContent: textbox (2nd surface)]Ralph teaches the prosthetic bone implant of claim 1, wherein the prosthesis includes a first surface and a second surface recessed relative to the first surface, the first and second attachment locations being below the first surface (see second annotated fig. 5.1 below).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st surface)]
    PNG
    media_image1.png
    248
    352
    media_image1.png
    Greyscale

Regarding at least claim 3
Ralph teaches the prosthetic bone implant of claim 2, wherein the first end of the connective structure is attached to the first attachment location at a first wall of the prosthesis separating the second surface from the first surface and the second end of the connective structure is attached to the second attachment location at a second wall of the2Application No.: 16/148,337Docket No.: OSTEONICS 3.OF-1055 prosthesis separating the second surface from the first surface (at least when the spring is radially expanded, the first end is attached to a first wall of the prosthesis and the second end is attached to a second wall of the prosthesis, as claimed).  
Regarding at least claim 4
Ralph teaches the prosthetic bone implant of claim 1, wherein the first and second locations on the interface structure are between the first and second ends (this feature is shown in annotated fig. 5.1 above).  
Regarding at least claim 5
Ralph teaches the prosthetic bone implant of claim 1, wherein a portion of a surface of the interface structure in between the first and second locations is parallel to the plane (annotated fig. 5.1 shows that a portion of the surface of the interface structure; 108b and/or 106b is parallel between the first and second locations) and the interface structure is configured to move relative to the prosthesis when the interface structure is subject to tension, the interface structure returning to its original position relative to the prosthesis when the tension applied to the interface structure is removed (the wave washer/spring permits lateral bending and flexion and extension bending of the plates relative to parallel; therefore the top plate/interface structure moves relative to the prosthesis when subject to tension and returns to its original position when tension is removed in the same way as applicant’s).
Regarding at least claim 7
Ralph teaches the prosthetic bone implant of claim 1, wherein the connective structure is a spring or an auxetic structure (Ralph discloses that the wave washer is a spring).
Regarding at least claim 21
Ralph teaches the prosthetic bone implant of claim 1, wherein the interface structure includes a first material layer (108b) and a second material layer (106b) connected to the first material layer, the first material layer configured for attachment of tissue thereto and having greater porosity than the second material layer (paragraph 0089 of Ralph discloses that the plate; 100b comprises a mesh;106b attached to the exterior surface; 108b which provides an osteoconductive surface through which the bone may ultimately grow).  
Regarding at least claim 22
Similar to the explanation above, Ralph meets the limitations of a prosthetic bone implant comprising: a prosthesis (bottom plate; 100b); and a tissue attachment structure connected to the prosthesis, the tissue attachment structure comprising: a connective structure (wave washer; 200a) including a first spring (paragraph 0020 of Ralph discloses that the connective structure; 200b is a wave washer which is one of the strongest configurations for a spring), the first spring being connected to the prosthesis and having a longitudinal dimension extending from a first end to a second end opposite the first end (as shown in annotated fig. 5.1 above); and an interface structure (top plate; 100b in combination with mesh 106b) connected to the first spring at a first location on the interface structure and at a second location on the interface structure separate from the first location (see annotated fig. 5.1 above), the interface structure being positioned on a single side of a first plane coextensive with a central longitudinal axis of the first spring of the connective structure along the longitudinal dimension (as shown in annotated fig. 5.1 above), the interface structure being and configured for attachment of tissue thereto (paragraph 0089 of Ralph discloses that the plate; 100b comprises a mesh;106b attached to the exterior surface; 108b which provides an osteoconductive surface through which the bone may ultimately grow), wherein a length (particularly the length of the mesh; 106b) of the interface structure (combination of top plate; 100b and mesh; 106b) along a first direction parallel to the central longitudinal axis is less than a length of the prosthesis (bottom plate; 100b) along the first direction (as shown in fig. 5.1, for example), wherein the connective structure changes in shape when the interface structure is subject to tension (paragraph 0020 of Ralph discloses that the connective structure; 200b is a wave washer which is one of the strongest configurations for a spring and is highly suitable for use as a force restoring providing subassembly for use in an intervertebral spacer element that must endure considerable cyclical loading in an active human adult and paragraph 0021 discloses that the wave washer permits lateral bending and flexion and extension bending of the plates relative to parallel), and wherein the first and second ends of the first spring (200b) are connected to the prosthesis (bottom plate; 100b) at fixed locations on the prosthesis, the first spring remaining connected to the prosthesis at the fixed locations irrespective of a degree of tension applied to the interface structure (paragraph 0118, Ralph discloses that a simple fastener (e.g., a screw, plug, dowel or rivet) can be used to secure the circumferential extent of the wave washer (connective structure) to a circular recess or flat surface of an inwardly facing surface of a plate (prosthesis) so that the wave washer (connective structure) can still compress and decompress, but cannot rotate with respect to the plate (prosthesis) to which it is attached; shown in fig. 5.2).  
Regarding at least claim 23
Ralph teaches the prosthetic bone implant of claim 22, wherein the first spring (200a) is connected to the prosthesis at the first end of the first spring and at the second end of the first spring, the first and second locations on the interface structure being in between the first and second ends of the first spring (as shown in fig. 5.1 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774